NUMBER 13-16-00229-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

MANUEL ABELARDO ROJAS,                                                 Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 370th District Court
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Manuel Abelardo Rojas, attempts a second appeal of his August 13,

2008 conviction for indecency with a child in trial court cause number CR-1349-08-G.
This Court previously issued a memorandum opinion and judgment on January 15, 2009,

regarding this trial court cause number in cause number 13-08-000673-CR.1

        This Court lacks jurisdiction to consider a second appeal from appellant’s final

conviction. The exclusive post-conviction remedy in final felony convictions in Texas

courts is through a writ of habeas corpus pursuant to Texas Code of Criminal Procedure

11.07. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (West, Westlaw through 2015 R.S.)

(providing that “[a]fter conviction, the procedure outlined in this Act shall be exclusive and

any other proceeding shall be void and of no force and effect in discharging the prisoner”);

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991).

        Accordingly, this appeal is DISMISSED for lack of jurisdiction. See TEX. R. APP.

P.42.3(a), 43.2(f).

                                                                   PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of May, 2016.




        1  This Court dismissed the appeal because the trial court’s certification did not show the defendant
had the right of appeal. See TEX. R. APP. P. 25.2(a)(2).

                                                     2